DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 1-10, 12, 19 and added new claims 25; therefore only claims 11, 13-18 and 20-25 remain for this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14-16, 20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0005405) in view of Williams (US 4,173,019).
In regards to claim 11, Kim discloses of an antenna element, comprising: a feed line (for example 123, 223, see Figs 3-4, 7-9 and Paragraphs 0031-0044, 0047, 0054-0057, 0062) configured to feed in electrical power; a first multiplicity of radiating elements situated on the substrate (110, 210) on a first side (for example the left side) of the feed line (for example see 130, 140, 150, 230, 240, 250 on left side of 123, 223 in Figs 1, 5); and a second multiplicity of radiating elements situated on the substrate (110, o denoting non-perpendicular radiation); and wherein the radiators are weighted in accordance with a Taylor or Chebyshev function (see Paragraphs 0035, 0053).   
However, Kim does not explicitly disclose of the distribution of distances include a Dolph-Chebyschev distribution, and/or a binomial distribution.   
Williams discloses of using a Dolph-Chebyshev method for calculating the relative widths of elements in an antenna array such that the variation along the array in the relative amounts of power radiated by the elements (by power tapering) to produce a desired distributed radiation pattern for the antenna array (for example see Column 1 Lines 51-65).
It would have been obvious to one of ordinary skill in the art to utilize a Dolph-Chebyschev distribution as taught by Williams for calculating and providing dimensional distributions of the antenna element to supply the desired radiation output of the 
In regards to claim 14, Kim in view of Williams disclose of the antenna element as recited in claim 11, the first and second multiplicity of radiating elements are coupled to the feed line via striplines, and/or capacitive couplings, and/or slot couplings (for example see Kim 141, 151, 241, 251 in Figs 3-4, 7-9 and Paragraphs 0039-0045, 0047-0049).   
In regards to claim 15, Kim in view of Williams disclose of the antenna element as recited in claim 11, wherein the antenna element is a dipole antenna element (for example see Kim Figs 1 and 5).   
In regards to claim 16, Kim in view of Williams disclose of the antenna element as recited in claim 11, wherein the feed line and the first and second multiplicity of radiating elements are as strip elements (for example see Kim Figs 1, 3-5 and 7-9).   
In regards to claim 20, Kim discloses of an antenna array (for example see Figs 1 and 5), comprising: a multiplicity of antenna elements, each of the antenna elements including: a feed line (for example 123, 223, see Figs 3-4, 7-9 and Paragraphs 0031-0044, 0047, 0054-0057, 0062) configured to feed in electrical power; a first multiplicity of radiating elements situated on a substrate (for example 110, 210) on a first side (for example the left side) of the feed line (123, 223, see Figs 1, 5); and a second multiplicity of radiating elements situated on the substrate (110, 210) on a second side (for example the right side) of the feed line (123, 223, see Figs 1, 5); wherein the first and second multiplicity of radiating elements are coupled in series to the feed line, are fed o denoting non-perpendicular radiation); and wherein the radiators are weighted in accordance with a Taylor or Chebyshev function (see Paragraphs 0035, 0053).
       However, Kim does not explicitly disclose of the distribution of distances include a Dolph-Chebyschev distribution, and/or a binomial distribution.   
Williams discloses of using a Dolph-Chebyshev method for calculating the relative widths of elements in an antenna array such that the variation along the array in the relative amounts of power radiated by the elements (by power tapering) to produce a desired distributed radiation pattern for the antenna array (for example see Column 1 Lines 51-65).
It would have been obvious to one of ordinary skill in the art to utilize a Dolph-Chebyschev distribution as taught by Williams for calculating and providing dimensional distributions of the antenna element to supply the desired radiation output of the antenna device. Additionally, pertinent prior art listed below in the Conclusion further teach the utilization of the Dolph-Chebyshev equations/techniques for optimizing the radiation output/weights of antenna devices.

However, Kim and Williams do not explicitly disclose of wherein the distances differ from one another.
A change in a space or distance would be considered a modification that would be readily apparent to one having ordinary skill in the art (for example see Paragraph 0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spacing distance between adjacent first radiating elements differ from the spacing distance between adjacent second radiating elements as an obvious matter of design choice to modify the antenna element to achieve a desired operational radiating output.
In regards to claim 24, Kim in view of Williams disclose of the antenna element as recited in claim 11, wherein: distances between immediately adjacent radiating elements of the first multiplicity of radiating elements are distributed with a first distribution selected from a group consisting of the Dolph-Chebyschev distribution, and the binomial distribution (for example see Kim distributions in Figs 1, 5 and Williams Column 1 Lines 51-65); and distances between immediately adjacent radiating elements of the second multiplicity of radiating elements are distributed with a second distribution that is a different one of the distributions of the group consisting of the .
Claims 13, 17-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0005405) in view Williams (US 4,173,019) as applied to claim 11 above and in further view of of Hosono et al. (US 2016/0190703). 
In regards to claim 13, Kim in view of Williams disclose of the antenna element as recited in claim 11 as found within the explanation above. 
However, Kim and Williams do not explicitly disclose of wherein radiating elements of the first multiplicity of radiating elements and/or radiating elements of the second multiplicity of radiating elements are slotted patches.   
Hosono discloses of an antenna element, comprising: a feed line (for example 12a) configured to feed in electrical power; a first multiplicity of radiating elements situated on a first side (for example the left side) of the feed line (12a, for example see 12b1, 12b3, 12b5, 12b7, 12b9, 12b11); and a second multiplicity of radiating elements situated on a second side (for example the right side) of the feed line (12a, for example see 12b2, 12b4, 12b6, 12b8, 12b10); wherein the first and second multiplicity of radiating elements are coupled in series to the feed line (12a, see Fig 1), are fed with electrical power by the feed line, and are configured to transmit electromagnetic radiation (for example see Fig 1); and wherein the first multiplicity of radiating elements differ from the second multiplicity of radiating elements in a distribution of spatial dimensions of radiating elements and/or in a distribution of distances of adjacent 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the radiating elements of the first and/or second multiplicities being slotted patches as taught by Hosono for improving the reflection and radiation characteristics of the device by decreasing the reflection coefficient and increasing the gain. 
In regards to claim 17, Kim in view of Williams disclose of the antenna element as recited in claim 11, wherein the first multiplicity of radiating elements (for example on the left side of 123, 223 in Figs 1, 5 of Kim) are arranged so as to be offset relative to the second multiplicity of radiating elements (for example see right side of 123, 223 in Figs 1, 5 of Kim) along the feed line (for example see Kim Figs 1 and 5).   
However, Kim and Williams do not explicitly disclose of wherein the first multiplicity of radiating elements and the second multiplicity of radiating elements are arranged alternatingly along the feed line.
Hosono discloses of an antenna element, comprising: a feed line (for example 12a) configured to feed in electrical power; a first multiplicity of radiating elements situated on a first side (for example the left side) of the feed line (12a, for example see 12b1, 12b3, 12b5, 12b7, 12b9, 12b11); and a second multiplicity of radiating elements situated on a second side (for example the right side) of the feed line (12a, for example see 12b2, 12b4, 12b6, 12b8, 12b10); wherein the first and second multiplicity of 
It would have been obvious to one of ordinary skill in the art to have the first and second multiplicity of radiating elements arranged alternatingly along the feed line as taught by Hosono for arranging the radiating elements in a such that it achieves the desired optimum radiating output of the antenna element.   
In regards to claim 18, Kim in view of Williams disclose of the antenna element as recited in claim 11 as found within the explanation above. 
However, Kim and Williams do not explicitly disclose of wherein at least one radiating element of the first multiplicity of radiating elements differs from all radiating elements of the second multiplicity of radiating elements in the width and/or in a distance to an adjacent radiating element of the first multiplicity of radiating elements.   
Hosono discloses of an antenna element, comprising: a feed line (for example 12a) configured to feed in electrical power; a first multiplicity of radiating elements situated on a first side (for example the left side) of the feed line (12a, for example see 12b1, 12b3, 12b5, 12b7, 12b9, 12b11); and a second multiplicity of radiating elements 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have at least one radiating element of the first multiplicity of radiating elements different from the second multiplicity of radiating elements as taught by Hosono to have at least one radiating element in conjunction with the other elements that provides the overall characteristics to achieve the desired radiation output of the antenna device. 
In regards to claim 21, Kim in view of Williams disclose of the antenna element as recited in claim 11, wherein the feed line extends in a first direction, the first multiplicity of radiating elements extend in a second direction that is different than the first direction, and the second multiplicity of radiating elements situated extend in a third direction that is different than the first direction. 

Hosono discloses of an antenna element, comprising: a feed line (for example 12a) configured to feed in electrical power; a first multiplicity of radiating elements situated on a first side (for example the left side) of the feed line (12a, for example see 12b1, 12b3, 12b5, 12b7, 12b9, 12b11); and a second multiplicity of radiating elements situated on a second side (for example the right side) of the feed line (12a, for example see 12b2, 12b4, 12b6, 12b8, 12b10); wherein the first and second multiplicity of radiating elements are coupled in series to the feed line (12a, see Fig 1), are fed with electrical power by the feed line, and are configured to transmit electromagnetic radiation (for example see Fig 1); and wherein the first multiplicity of radiating elements differ from the second multiplicity of radiating elements in a distribution of spatial dimensions of radiating elements and/or in a distribution of distances of adjacent radiating elements (for example see Fig 1 and Paragraphs 0044-0060), wherein the feed line (12a) extends in a first direction (for example vertically in the Y direction), the first multiplicity of radiating elements (12b1, 12b3, 12b5, 12b7, 12b9, 12b11) extend in a second direction (for example horizontally in the X direction) perpendicular to the first direction (see Fig 1), and the second multiplicity of radiating elements (12b2, 12b4, 12b6, 12b8, 12b10) situated extend in a third direction (for example horizontally in the X direction) perpendicular to the first direction (see Fig 1).   
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first and second multiplicity of antenna elements oriented in second and third directions perpendicular to the first direction of the feed line as taught 
In regards to claim 22, Kim in view of Williams disclose of the antenna element as recited in claim 11, wherein the first multiplicity of radiating elements and the second multiplicity of radiating elements are distributed along a same segment of the feed line (123, 223 of Kim) so that at least one radiating element of the first multiplicity of radiating elements (a) is closer to a first end of the feed line (123, 223 of Kim) than at least one radiating element of the second multiplicity of radiating elements (for example see Kim Figs 1, 5)
However, Kim and Williams do not explicitly disclose that the at least one radiating element of the first multiplicity of radiating elements also (b) is further to the first end of the feed line than at least one other radiating element of the second multiplicity of radiating elements.  
Hosono discloses of an antenna element, comprising: a feed line (for example 12a) configured to feed in electrical power; a first multiplicity of radiating elements situated on a first side (for example the left side) of the feed line (12a, for example see 12b1, 12b3, 12b5, 12b7, 12b9, 12b11); and a second multiplicity of radiating elements situated on a second side (for example the right side) of the feed line (12a, for example see 12b2, 12b4, 12b6, 12b8, 12b10); wherein the first and second multiplicity of radiating elements are coupled in series to the feed line (12a, see Fig 1), are fed with electrical power by the feed line, and are configured to transmit electromagnetic radiation (for example see Fig 1); and wherein the first multiplicity of radiating elements differ from the second multiplicity of radiating elements in a distribution of spatial 
It would have been obvious to one of ordinary skill in the art to have at least one first radiating element being closer to a first end of the feed line and further away from the first end of the feed line than a second radiating element as taught by Hosono for arranging the radiating elements in a such that it achieves the desired optimum radiating output of the antenna element.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0005405) in view Williams (US 4,173,019) as applied to claim 11 above and in further view of Tateoka et al. (US 2018/039848). 
In regards to claim 25, Kim view of Williams disclose of the antenna element as recited in claim 11 as found within the explanation above.
However, Kim and Williams do not explicitly disclose of wherein the substrate is a radiofrequency substrate. 104649877.15  

It would have been obvious to one of ordinary skill in the art before the effective filing date to use a radiofrequency substrate as taught by Tateoka to provide a suitable substrate that have the capability for use in specialized applications and also deliver high frequency capabilities required by the antenna device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schoebel (US 2007/0279303)
Negus et al. (US 8,502,733)
Hughes et al. (US 10,671,121)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844